Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 8/22/2019.  Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	Referring to the analysis process provided in MPEP 2106:
Step 1: (is the claim statutory?) Claims 1-7 are directed to a method. Claims 8-14 are directed to a system. Claims 15-20 are directed to a computer program product for intelligent collaborative generation or enhancement of useful medical actions by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein. The claims are therefore directed to one of the four statutory categories.

Step 2A Prong One (does the claim recite a judicial exception?)
 	Independent claim 1 recites “recommending one or more useful medical actions, with evidence in support thereof, for positively impacting a health state of a user according to data relating to similar users; matching the one or more useful medical actions to one or more selected portions of clinical practice guidelines (CPGs); and adding the one or more useful medical actions as an additional CPG or as an enhancement according to the matching.” This sequence of steps may be performed mentally and is therefore an abstract idea (mental process; see MPEP § 2106.04(a)(2), subsection III). By way of further explanation, this is step of a doctor’s diagnosis of a patient, where the doctor finds similar symptoms with another patient and can think of what more/better steps to take for the current patient.
Further, the claims are also directed to organized human activity, such as a doctor’s diagnosis of a patient, where the doctor finds similar symptoms with another patient and then suggest to the current patient with more/better steps to take for better results.  See MPEP 2106.04(a)(2)(II)(C): An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
 	Dependent claims 2-7 incorporate the limitations of parent claim 1 and thus recite the same abstract idea.
 	Independent claims 8 and 15 recite limitations similar to claim 1, and thus recites the same abstract idea.
 	Dependent claims 9-14 and 16-20 incorporate the limitations of parent claims 8 and 15 and thus recite the same abstract idea.
 	Dependent claims 1-7, 9-14 and 16-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. No additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea.
 
Step 2A Prong Two (is the judicial exception interpreted into a practical application?):
 	This Judicial exception is not integrated into a practical application.  In particular, independent claim 1 recites the additional elements of performing each abstract idea limitation “by a processor” that “recommending”, “matching” and “adding”.  Claim 8 recites “one or more computers” to “recommend”, “match” and “add”.  Claim 15 recites “by a processor” to “recommend”, “match” and “add”.  In particular, the claims only recites additional elements – using “a processor” or “one or more computer” to perform the recommending, matching and adding steps. The “recommending”, “matching” and “adding” in step of data transmission are recited at a high-level of generality, and amounts to mere data gathering which is a form of insignificant extra‐solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application (merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g)) because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	Dependent claims 1-7, 9-14 and 16-20 depend from independent claims 1, 8 and 15 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Step 2B (Does the claim as a whole amount to significantly more than the abstract idea?):
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor” or “one or more computer” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  There is no indication that the data obtained via a ”processor” or “one or more computer” is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “recommending”, “matching” and “adding” step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
 	Dependent claims 1-7, 9-14 and 16-20 depend from independent claims 1, 8 and 15 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   
 	Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “positively” in claims 1, 8 and 15 are a relative term which renders the claim indefinite. The term “positively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correct is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrager et al (US 20200411199 A1, provisional application 62/620365 filed on 1/22/2018)
	Referring to claims 1, 8 and 15, Shrager discloses a method for intelligent collaborative generation or enhancement of useful medical actions by a processor, ([0011]-[0014] of Shrager, the system using AL to generate expertise from different experts for medical treatments) comprising: 
 	recommending one or more useful medical actions, with evidence in support thereof, for positively impacting a health state of a user according to data relating to similar users; (The claim limitation of “for positively impacting” is intended use which would not impose any limit on the interpretation of the claim because it merely states an intention.  MPEP2111.04.  Here, [0011]-[0014] of Shrager, the system retrieve recommendations made for similar patients in the past and display treatments, trials, and/or treatment combination that have been tried by similar patients.)
 	matching the one or more useful medical actions to one or more selected portions of clinical practice guidelines (CPGs); ([0018]-[[022] of the current Specification defines “clinical practice guideline” as collection of multiple recommendations, or assessment or evaluations, etc…  Here, [0153]-[0154] of Shrager, VTBs provide individualized treatment options and rationales to a patient’s treating physician, allowing multiple experts to suggest treatment options and this selection is based on past recommendations for similar patients, hence matching one or more actions with the current treatment plan/recommendations/guidelines.  [0170] of Shrager, the virtual trial platform can provide both robust clinical trial evidence of safety or effectiveness similar to a phase 2/3 clinical trial in a population closely matched to the particular patient) and 
 	adding the one or more useful medical actions as an additional CPG or as an enhancement according to the matching.  ([0153]-[0154] of Shrager, VTBs provide individualized treatment options and rationales to a patient’s treating physician, allowing multiple experts to suggest treatment options and this selection is based on past recommendations for similar patients, hence matching one or more actions with the current treatment plan/recommendations/guidelines.  Further, [0150] of Shrager, “A computer-implemented method of conducting a virtual clinical trial comprising: (a) providing a clinical case corresponding to a patient using a clinical case capture tool, wherein the clinical case is published to an expert clinician network for validation of at least one treatment option and associated treatment rationale; (b) receiving a treatment recommendation based on the validation of the at least one treatment option and associated treatment rationale; and (c) providing the patient with a treatment according to the treatment recommendation.”)

 	Referring to claims 2, 9 and 16, Shrager discloses the method of claim 1, further including providing a list of the one or more selected portions of CPGs belonging to one or more of a plurality of CPGs.  ([0115] of Shrager, “An algorithm can generate one or more treatment options for the patient from which a tumor board may select a particular treatment or treatment combination (e.g., multi-agent treatment).” [0153]-[0154] of Shrager, VTBs provide individualized treatment options and rationales to a patient’s treating physician, allowing multiple experts to suggest treatment options and this selection is based on past recommendations for similar patients, hence matching one or more actions with the current treatment plan/recommendations/guidelines.)

 	Referring to claims 5, 12 and 18, Shrager discloses the method of claim 1, further including ranking or re-ranking the one or more useful medical actions according to a scoring criteria, historical data, selected evidence data, domain experts, a domain knowledge, or a combination thereof.  ([0101] of Shrager, “The experts can also use a survey tool (such as Survey Monkey or an application specifically designed for this purpose) to rank order the options. This ranking may be based on qualitative, subjective judgements, which they can document in the treatment rationales. They can also rank using objective measures of utility, such as might be provided by a computer running data analytics on the past performance of various treatments in similar patients, or the results of in vivo and in vitro assays, or an in silico simulation that predicts how well a patient is likely to do on a given treatment (e.g., a Bayesian classifier that predicts an outcome for the given treatment based on data for similar clinical cases from the knowledge base).”)

 	Referring to claims 6, 13 and 19, Shrager discloses the method of claim 1, further including: adding the one or more useful medical actions as the additional CPG upon a ranking score exceeding a predetermined threshold; or enhancing the CPGs with the one or more useful medical actions matching the one or more selected portions of the CPGs upon the ranking score exceeding the predetermined threshold.  ([0089] of Shrager, “treatment options are not ranked and/or presented when they fall below a minimum significance threshold” hence the treatment options that are above predetermined threshold is ranked.  [0153]-[0154] of Shrager, VTBs provide individualized treatment options and rationales to a patient’s treating physician, allowing multiple experts to suggest treatment options and this selection is based on past recommendations for similar patients, hence matching one or more actions with the current treatment plan/recommendations/guidelines.  Further, [0150] of Shrager, “A computer-implemented method of conducting a virtual clinical trial comprising: (a) providing a clinical case corresponding to a patient using a clinical case capture tool, wherein the clinical case is published to an expert clinician network for validation of at least one treatment option and associated treatment rationale; (b) receiving a treatment recommendation based on the validation of the at least one treatment option and associated treatment rationale; and (c) providing the patient with a treatment according to the treatment recommendation.”)

 	Referring to claims 7, 14 and 20, Shrager discloses the method of claim 1, further including initializing a machine learning mechanism to learn, identify, and match the one or more useful medical actions and the one or more selected portions of CPGs.  ([0003] of Shrager, the system including an AI based platform)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shrager et al (US 20200411199 A1, provisional application 62/620365 filed on 1/22/2018) in view of Ghogawala (US 20190027257 A1).
 	Referring to claims 3 and 10, Shrager discloses the method of claim 1.  Shrager does not specifically disclose “further including voting on one or more aspects of the one or more useful medical actions according to historical data, selected evidence data, domain experts, a domain knowledge, or a combination thereof.”
	However, Ghogawala discloses further including voting on one or more aspects of the one or more useful medical actions according to historical data, selected evidence data, domain experts, a domain knowledge, or a combination thereof ([0055] of Ghogawala, “the Opinion Report module 224 may be operable to perform analysis on the responses such as determining what percentage of experts voted for or recommended which option and to render this information in a summary, graph or other format for the treating physician.”)
Shrager and Ghogawala are analogous art because both references concern medical consensus panel for medical treatments.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shrager’s panel of experts collaboratively discuss treatment plan for patients with voting for the potential treatment based on the medical experts as taught by Ghogawala.  The motivation for doing so would have been to better evaluate the suggested treatment from number of experts in the field for a more accurate result in treatments of patient.

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Bruin et al (US 20110119212 A1):  A medical digital expert system to predict a patient’s response to a variety of treatments (using pre-treatment information) is described. The system utilizes data fusion, advanced signal/information processing and machine learning/inference methodologies and technologies to integrate and explore diverse sets of attributes, parameters and information that are available to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145